UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ­­­ FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22263 Exchange Traded Concepts Trust (Exact name of Registrant as specified in charter) 2545 S. Kelly Avenue, Suite C Edmond, OK 73013 (Address of principal executive offices) (Zip code) J. Garrett Stevens Exchange Traded Concepts Trust 2545 South Kelly Avenue Suite C Edmond, Oklahoma 73013 (Name and address of agent for service) Copy to: W. John McGuire Bingham McCutchen LLP 2treet NW Washington, DC 20006 Registrant’s telephone number, including area code: 1-405-778-8377 Date of fiscal year end: November 30, 2013 Date of reporting period: August 31, 2013 Item 1.Schedule of Investments Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value COMMON STOCK — 99.8% Consumer Discretionary — 17.3% Abercrombie & Fitch, ClA $ AutoNation* AutoZone* 37 Bed Bath & Beyond* Best Buy BorgWarner Cablevision Systems, ClA Carnival CBS, ClB Coach Comcast, ClA Darden Restaurants DIRECTV* DISH Network, ClA Dollar General* Dollar Tree* Expedia Family Dollar Stores Ford Motor Fossil Group* GameStop, ClA Gannett Gap General Motors* Genuine Parts Goodyear Tire & Rubber* H&R Block Harley-Davidson Harman International Industries Hasbro Home Depot International Game Technology Interpublic Group of JC Penney* Johnson Controls Kohl's L Brands Leggett & Platt Lowe's Macy's Marriott International, ClA Mattel McDonald's MGM Resorts International* Mohawk Industries* Newell Rubbermaid News* NIKE, ClB Nordstrom Omnicom Group O'Reilly Automotive* PetSmart PulteGroup Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value Ralph Lauren, ClA 84 $ Ross Stores Scripps Networks Interactive, ClA Staples Starwood Hotels & Resorts Worldwide Target Time Warner Time Warner Cable TJX Twenty-First Century Fox VF 73 Viacom, ClB Washington Post, ClB 54 Whirlpool Wyndham Worldwide Wynn Resorts Yum! Brands Consumer Staples — 7.5% Altria Group Archer-Daniels-Midland Avon Products Campbell Soup Clorox Coca-Cola Coca-Cola Enterprises Colgate-Palmolive ConAgra Foods Costco Wholesale CVS Caremark Dr Pepper Snapple Group Energizer Holdings General Mills Green Mountain Coffee Roasters* Hormel Foods JM Smucker Kimberly-Clark Kraft Foods Group Kroger Lorillard Mead Johnson Nutrition, ClA Molson Coors Brewing, ClB Mondelez International, ClA PepsiCo Philip Morris International Procter & Gamble Reynolds American Safeway Sysco Tyson Foods, ClA Walgreen Wal-Mart Stores Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value Energy — 9.3% Anadarko Petroleum $ Apache Baker Hughes Chesapeake Energy Chevron ConocoPhillips CONSOL Energy Denbury Resources* Devon Energy Diamond Offshore Drilling EOG Resources Exxon Mobil Halliburton Helmerich & Payne Hess Marathon Oil Marathon Petroleum Murphy Oil Nabors Industries Newfield Exploration* Noble Energy Occidental Petroleum Peabody Energy Phillips 66 QEP Resources Rowan, ClA* Schlumberger Southwestern Energy* Tesoro Valero Energy WPX Energy* Financials — 15.2% Aflac Allstate American Express American International Group Ameriprise Financial Apartment Investment & Management, ClA‡ Assurant Bank of America Bank of New York Mellon BB&T Berkshire Hathaway, ClB* Capital One Financial CBRE Group, ClA* Chubb Cincinnati Financial CIT Group* Citigroup CME Group, ClA Comerica Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value Discover Financial Services $ E*TRADE Financial* Fifth Third Bancorp Franklin Resources Genworth Financial, ClA* Goldman Sachs Group 89 Hartford Financial Services Group Host Hotels & Resorts‡ Hudson City Bancorp Huntington Bancshares JPMorgan Chase KeyCorp Legg Mason Leucadia National Lincoln National Loews M&T Bank Marsh & McLennan McGraw Hill Financial MetLife Moody's Morgan Stanley NASDAQ OMX Group NYSE Euronext People's United Financial PNC Financial Services Group Principal Financial Group Progressive Prudential Financial Regions Financial SLM State Street SunTrust Banks Torchmark Travelers Unum Group US Bancorp Vornado Realty Trust‡ Wells Fargo Weyerhaeuser‡ Zions Bancorporation Health Care — 9.1% Abbott Laboratories AbbVie Aetna Allergan AmerisourceBergen, ClA Amgen Baxter International Becton Dickinson Boston Scientific* Bristol-Myers Squibb Cardinal Health Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value CareFusion* $ Cigna CR Bard DaVita HealthCare Partners* DENTSPLY International Edwards Lifesciences* Eli Lilly Express Scripts Holding* Hospira* Humana Laboratory Corp of America Holdings* Life Technologies* McKesson Medtronic Merck Mylan* Patterson PerkinElmer Pfizer Quest Diagnostics St. Jude Medical Stryker Tenet Healthcare* Thermo Fisher Scientific UnitedHealth Group Varian Medical Systems* Waters* WellPoint Zimmer Holdings Zoetis, ClA Industrials — 12.5% 3M ADT Boeing Caterpillar CH Robinson Worldwide Cintas CSX Cummins Danaher Deere Dover Dun & Bradstreet Emerson Electric Expeditors International of Washington FedEx Flowserve Fluor General Dynamics General Electric Honeywell International Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value Illinois Tool Works $ Iron Mountain Jacobs Engineering Group* JB Hunt Transport Services Joy Global L-3 Communications Holdings, Cl3 Lockheed Martin Masco Nielsen Holdings Norfolk Southern Northrop Grumman PACCAR Pall Parker Hannifin Pitney Bowes Quanta Services* Raytheon Republic Services, ClA Robert Half International Rockwell Automation Rockwell Collins Ryder System Snap-on Southwest Airlines Stanley Black & Decker Textron Union Pacific 93 United Parcel Service, ClB United Technologies Waste Management WW Grainger 58 Xylem Information Technology — 12.6% Advanced Micro Devices* Agilent Technologies Alliance Data Systems* 74 Apple 32 Applied Materials Autodesk* BMC Software* Broadcom, ClA CA Cisco Systems Computer Sciences Corning Dell Electronic Arts* EMC F5 Networks* Fidelity National Information Services First Solar* Fiserv* Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value FLIR Systems $ Harris Hewlett-Packard Intel International Business Machines 74 Intuit Jabil Circuit JDS Uniphase* KLA-Tencor Linear Technology LSI Maxim Integrated Products Micron Technology* Microsoft Molex Motorola Solutions NetApp NVIDIA Oracle SAIC SanDisk Symantec Teradata* Teradyne* Texas Instruments Total System Services VeriSign* Western Digital Western Union Xerox Yahoo!* Materials — 7.4% Air Products & Chemicals Airgas Alcoa Allegheny Technologies Avery Dennison Ball Bemis CF Industries Holdings Cliffs Natural Resources Dow Chemical Eastman Chemical EI du Pont de Nemours Freeport-McMoRan Copper & Gold International Paper MeadWestvaco Monsanto Mosaic Newmont Mining Nucor Owens-Illinois* PPG Industries 96 Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Shares Market Value Praxair $ Sealed Air Sherwin-Williams 82 Sigma-Aldrich United States Steel Vulcan Materials Telecommunication Services — 1.6% AT&T CenturyLink Frontier Communications Verizon Communications Windstream Utilities — 7.3% AES AGL Resources Ameren American Electric Power CenterPoint Energy CMS Energy Consolidated Edison Dominion Resources DTE Energy Duke Energy Edison International Entergy Exelon FirstEnergy Integrys Energy Group NextEra Energy NiSource Northeast Utilities NRG Energy ONEOK Pepco Holdings PG&E Pinnacle West Capital PPL Public Service Enterprise Group SCANA Sempra Energy Southern TECO Energy Wisconsin Energy Xcel Energy Total Common Stock (Cost$6,703,546) Exchange Traded Concepts Schedule of Investments Forensic Accounting ETF August 31, 2013 (Unaudited) Description Face Amount Market Value TIME DEPOSIT — 0.1% Brown Brothers Harriman, 0.03%, 09/03/13 (Cost$6,648) $ $ Total Investments - 99.9% (Cost $6,710,194)† $ Percentages are based on Net Assets of$6,996,385. * Non-income producing security. ‡ Real Estate Investment Trust Cl — Class † At August 31, 2013, the tax basis cost of the Fund's investments was $6,710,194,and the unrealized appreciation and depreciation were $455,342 and $(178,624), respectively. As of August 31, 2013, all of the Fund's investments in securities were considered Level 1, in accordance with the authoritative guidance on fair value measurements and disclosure under U.S. GAAP. There have been no transfers between Level 1 and Level 2 assets and liabilities. It is the Fund’s policy to recognize transfers into and out of Level 1 and Level 2 at the end of the reporting period.For the quarter ended August 31, 2013, there were no Level 3 investments. For information regarding the Fund's policy regarding valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual financial statements. IDS-QH-001-0200 Item 2.Controls and Procedures (a) The Registrant’s principal executive and principal financial officers, or persons performing similar functions, have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the “1940 Act”) (17CFR 270.30a-3(c)) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act (17CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934 (17 CFR 240.13a-15(b) or 240.15d-15(b)), as of a date within 90 days of the filing date of this report. (b) There were no significant changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the Registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. Item 3.Exhibits. A separate certification for the principal executive officer and the principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)), are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Exchange Traded Concepts Trust By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: October 23, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ J. Garrett Stevens J. Garrett Stevens, President Date: October 23, 2013 By (Signature and Title) /s/ Richard Hogan Richard Hogan, Treasurer Date: October 23, 2013
